Citation Nr: 1339536	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  13-08 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran had active service from December 1963 to April 1987.  The Veteran died in April 2011 and the appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) at the St. Paul Pension Management Center.


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2011.  The Veteran's amended death certificate lists the immediate cause of death as cardiac failure and the underlying cause as mantle cell lymphoma.

2.  At the time of his death, the Veteran's service-connected disabilities were left total hip replacement (30 percent disabling), postoperative functional kidney disease with hypertension (20 percent disabling), residuals of a left ankle fracture (10 percent disabling), and degenerative joint disease of the lumbar spine (10 percent disabling).  The combined evaluation for compensation purposes was 60 percent.

3.  A service-connected condition did not cause or materially contribute to the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Documents

Documents in this case have been incorporated into Virtual VA in a nonstandard format.  Therefore, for the convenience of those reading this document, a guide to relevant documents is listed herein:

* VCAA notice letter, dated June 7, 2011, can be found at Doc ID 27918815335, Date of Receipt 09/28/2011, Doc Type "VA 21-8947 Compensation and Pension Award," at pp. 16-22.

* Appellant's claim, dated May 4, 2011, can be found at Doc ID 27918815335, Date of Receipt 09/28/2011, Doc Type "VA 21-8947 Compensation and Pension Award," at pp. 29-36.

* Appellant's statement, dated October 19, 2011, can be found at Doc ID 29866901335, Date of Receipt 01/12/2012, Doc Type "Medical Treatment Record - Non-Government Facility," at p. 12.

* Amended Certificate of Death, dated October 12, 2011, can be found at Doc ID 29866901335, Date of Receipt 01/12/2012, Doc Type "Medical Treatment Record - Non-Government Facility," at p. 6.

* Statement of Dr. Gerdes, dated October 13, 2011, can be found at Doc ID 29866901335, Date of Receipt 01/12/2012, Doc Type "Medical Treatment Record - Non-Government Facility," at p. 8.

* Statement of Dr. Frankel, dated October 13, 2011, can be found at Doc ID 29866901335, Date of Receipt 01/12/2012, Doc Type "Medical Treatment Record - Non-Government Facility," at p. 10.

* VA medical opinion report, dated September 23, 2011, can be found at Doc ID 39077201335, Date of Receipt 08/07/2013, Doc Type "C&P Exam," at p. 1. 

Duties to Notify and Assist

VA has a duty to notify an appellant of the information and evidence necessary to substantiate the claims submitted and the division of responsibilities in obtaining evidence, and to assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

By a June 2011 letter, the appellant was notified of the evidence necessary to substantiate her claim.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  The letter also identified the disorders for which the Veteran was service-connected at the time of his death.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  The September 2011 VA medical opinion is adequate because it is based upon consideration of the Veteran's prior medical history, describes the etiology of the Veteran's death, and supports its conclusion with an analysis based on objective test results.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no indication of any additional, relevant records that the RO failed to obtain.  Therefore, the Board finds the duties to notify and assist have been fulfilled and no further action is necessary under the VCAA.

Cause of Death

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Service connection for the cause of a Veteran's death may also be demonstrated by showing that the Veteran's death was caused by a disability of service origin.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The appellant contends in her August 2012 notice of disagreement that the Veteran's service-connected hypertension and kidney disease caused his death.

After a thorough review of the record, the Board finds that the evidence does not support an award of service connection for the cause of the Veteran's death.

The Veteran died on April [redacted], 2011.  The Veteran's amended death certificate lists the immediate cause of death as cardiac failure and the underlying cause as mantle cell lymphoma.

At the time of his death, the Veteran's service-connected disabilities were left total hip replacement (30 percent disabling), postoperative functional kidney disease with hypertension (20 percent disabling), residuals of a left ankle fracture (10 percent disabling), and degenerative joint disease of the lumbar spine (10 percent disabling).  The combined evaluation for compensation purposes was 60 percent.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of cardiac failure or mantle cell lymphoma.

In September 2011, a VA physician drafted a compensation and pension report in which she reviewed the claims file and opined that:

It is less likely [than] not that the veteran's service connected conditions of kidney disease and hypertension substantially contributed to the veteran's death....His [hypertension] was diagnosed [in 1981] and he was treated over the years for a diagnosis of essential, labile elevated blood pressure.  An exercise stress test performed in 11/92 was negative.  In 11/92 the veteran had a documented creatine [of] 2.6 when admitted for abdominal pain, felt to be due to constipation.  In 6/92 the creatine was 1.6.  There is no objective medical evidence that the veteran's kidney disease or hypertension was significant enough to substantially contribute to heart failure.

In October 2011, two of the Veteran's private treating physicians, Dr. Gerdes and Dr. Frankel, provided statements pertaining to the Veteran's death; neither related it to the Veteran's service or to any service-connected disability.  Dr. Gerdes opined that the Veteran's mantle cell lymphoma "certainly aggravated" the Veteran's hypertension and chronic kidney disease; however, this reverses the causality required for service connection for the cause of the Veteran's death.  That is, to show service connection for the cause of the Veteran's death, the hypertension or chronic kidney disease would have had to have caused or accelerated his mantle cell lymphoma.

The Board further finds that the appellant's lay statements linking the Veteran's service-connected disabilities to his mantle cell lymphoma in particular or to his death in general are not competent because those complex medical issues require medical training rather than mere sensory observation and are beyond the competence of a layperson.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Thus, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


